FILE COPY




                         Fourth Court of Appeals
                                San Antonio, Texas
                                    November 8, 2021

                                   No. 04-20-00465-CV

                      AMMONITE OIL & GAS CORPORATION,
                                  Appellant

                                            v.

                       RAILROAD COMMISSION OF TEXAS,
                                  Appellees

              From the 36th Judicial District Court, McMullen County, Texas
                            Trial Court No. M-18-0003-CV-A
                      Honorable Janna K. Whatley, Judge Presiding


                                      ORDER

Sitting:     Rebeca C. Martinez, Chief Justice
             Irene Rios, Justice
             Liza A. Rodriguez, Justice

    The Appellant’s Motion for Extension of Time to File Motion for Rehearing is hereby
GRANTED. The appellant’s motion for rehearing is due on or before December 13, 2021.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of November, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court